Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 19, 2006                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

  129688                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  J. W. HOBBS CORPORATION,                                                                            Robert P. Young, Jr.
             Plaintiff-Appellant,                                                                     Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 129688
                                                                   COA: 254069
                                                                   Ct of Claims: 02-000166-MT
  REVENUE DIVISION, DEPARTMENT
  OF TREASURY, STATE OF MICHIGAN,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 1, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        CAVANAGH, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 19, 2006                       _________________________________________
           l0712                                                              Clerk